Citation Nr: 1701061	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  06-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to May 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In July 2010 and October 2011, the Board remanded the case for further development.

In June 2015, a request was submitted by the Veteran to expedite his appeal due to financial hardship.  The Board interprets this request as a motion to advance on the docket, which the Board grants based upon severe financial hardship.  Accordingly, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis.  The Veteran is service connected for a low back disorder with radiating pain, rated at 40 percent disabling, neurologic disability of the left leg associated with the back disorder, rated at 40 percent disabling, and neurologic disability of the right leg associated with the back disorder, rated at 20 percent disabling.  The Veteran's service-connected disabilities therefore have a combined rating of 70 percent, and can be considered a single disability for purposes of 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The Veteran reported that he has not worked since July 2009 due to his low back and bilateral leg service-connected conditions.  See January 2012 TDIU Application.  The Veteran last worked as a laborer installing sprinkler systems for a fire protection company, and quit in July 2009.  See January 2012 Employer Information Report.  The Veteran has a high school education and previously worked as a store clerk, manager of a gas station, brick layer, laborer, janitor, park ranger, and construction worker.  See January 2012 TDIU Application; July 2012 VA Examination Report; September 2010 VA Examination Report; July 2008 VA Treatment Record; September 2004 VA Treatment Record; and September 1999 Vocational Evaluation.

During the September 2010 VA examination, the Veteran reported that he had difficulty playing with his son, was unable to cut firewood, and that driving long distances aggravated his back.  He reported pain in his low back and buttocks, into his thigh, worsening with sitting or standing in one position for any length of time.  He also reported that he last worked installing sprinkler systems, but that it was too painful with his back condition and he quit after six or seven weeks.

As the Veteran's claims file did not include an explicit opinion as to the Veteran's limitations, the Board remanded this matter for further medical opinion.

The Veteran underwent further VA examination in July 2012.  During the July 2012 VA examination, the Veteran reported that he had last worked in 2009.  The Veteran reported that he experienced trouble with prolonged walking and sitting, and with walking on uneven ground.  He also reported pain and numbness, and flare-ups with activity.  The July 2012 VA examiner opined that the Veteran's back condition rendered him unable to engage in physical labor; but that the Veteran could seek sedentary employment if his pain was controlled, if he could change positions often, if he could use a chair with appropriate support for his back, and if he was provided frequent breaks to walk around.  

Given the Veteran's limitation to sedentary employment with various necessary accommodations, his limited education, and his background in physical labor, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and maintaining gainful employment. 

Viewing the evidence as a whole regarding the service-connected disabilities, and resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a TDIU rating is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


